Citation Nr: 0603914	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Houston, Texas, 
which denied entitlement to service connection for tinnitus.  

A hearing was held at the RO before the undersigned in March 
2003.  A transcript of the hearing has been associated with 
the claims folders.

The veteran's statements during the course of his hearing may 
be construed as raising a service connection claim for 
bilateral hearing loss.  That issue is not currently on 
appeal and is referred to the RO for appropriate action.

In October 2003, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The evidence demonstrates no present tinnitus disability 
related to any incident of active service.


CONCLUSION OF LAW

A tinnitus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The July 2002 statement of the case, the November 2005 
supplemental statement of the case and April 2002, May 2004 
and June 2005 letters from the RO, gave the veteran notice of 
the evidence necessary to substantiate his claim on appeal.  

The evidence development letter dated in May 2004 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was explicitly told to submit all evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304 
(2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran's Form DD 214 reflects that his military 
occupational specialty (MOS) was that of a clerk typist.  He 
served in the Republic of Vietnam from February 1970 to April 
1971.  His personnel records show that while serving in 
Vietnam his MOS included rifleman and ammo bearer.

The veteran's service medical records are negative for 
complaint, diagnosis, or treatment for tinnitus.  The 
veteran's September 1971 separation examination revealed 
hearing acuity on whispered voice of 15/15.

The post-service medical evidence shows VA outpatient 
treatment records dated from 1998 to 2005, which reflect 
treatment for various health problems.  The records show 
intact tympanic membranes.

During a May 2002 VA examination the veteran complained of 
ringing in his ears and reported exposure to hazardous noise 
while in the military without the use of hearing protection.  
He reported the onset of tinnitus approximately 2 to 3 years 
ago and described it as a high pitched constant ringing.  
When questioned regarding noise exposure post military, the 
veteran indicated that he was exposed to such things as, 
factory and plant noise, trucks, carpentry tools, jack 
hammer, power tools, chain saw, power lawn mower and weed 
eater.  The examiner noted that tinnitus was a subjective 
complaint and there was no objective measure to validate its 
presence or absence.  Therefore, the examiner concluded that 
due to the fact that the veteran repeatedly stated that his 
tinnitus began 2 to 3 years ago, and given the veteran's 
significant exposure to noise post military service, he could 
not ethically relate tinnitus to any specific incident in the 
veteran's miliary career.  

During an August 2005 VA examination, the examiner reported 
that the veteran's claims folder was reviewed, and that 
audiological testing was performed on the veteran while he 
was in service and upon discharge from service.  The examiner 
noted that the veteran's hearing was within normal limits on 
all testing during service.  The veteran essentially 
reiterated his previous complaints regarding tinnitus.  
However, he noted his tinnitus had begun 10 to 25 years ago, 
as opposed to the previously stated 2 to 3 years ago.  The 
examiner opined that the veteran's tinnitus was not incurred 
as a result of an established event in service.  He based his 
conclusion on the fact that the veteran's report of an onset 
of tinnitus was well past his discharge date and the veteran 
could not relate his tinnitus to an established event in 
service.  

The medical evidence addressing the relationship between 
tinnitus and active service does not support the veteran's 
claim.  As indicated above, the May 2002 and August 2005 VA 
examiners ruled out a link between current tinnitus and the 
veteran's service.  The opinions of these examiners provide 
no basis for a grant of service connection for tinnitus.

In statements and personal hearing testimony the veteran 
asserted that he had constant tinnitus as a result of 
acoustic trauma during combat in Vietnam.  The record, 
however, shows he failed to respond to a May 2004 request for 
more specific information concerning his reported combat 
experiences.  In the absence of such information, the Board 
finds further efforts to verify his status as a combat 
veteran for VA purposes would be futile.  Even assuming the 
veteran had engaged in actual combat and was exposed to 
acoustic trauma, the question would remain as to whether his 
present tinnitus was incurred as a result of service.  Again, 
the Board notes that the only competent opinions on the 
relationship between current tinnitus and a disease or injury 
in service are those provided by the May 2002 and August 2005 
VA examiners and those opinions do not support the veteran's 
claim.

Although the veteran believes he has tinnitus as a result of 
active service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence of competent evidence linking a diagnosis of 
tinnitus to service, the Board finds entitlement to service 
connection is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


